Appeal by the employer and the insurance carrier from an award of death benefits made by the Workmen’s Compensation Board to the dependent parents of the deceased employee. The only issue on appeal is one of fact, whether the assault which caused decedent’s death arose out of and in the course of his employment. The board has found that the assault was a continuation of and directly related to an altercation which had taken place in the decedent’s place of employment a short time before, and also that decedent was not the aggressor. There is evidence to sustain these findings. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 852.]